
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


THIRD AMENDMENT TO LETTER AGREEMENT


        This Third Amendment ("Amendment") is entered into by and between Aspen
Technology, Inc. ("Aspen") and Fleet Business Credit, LLC, formerly Sanwa
Business Credit Corporation ("FBC") effective as of the 28th day of March, 2003.

        WHEREAS, Aspen and FBC are parties to that certain letter agreement
dated as of March 25, 1992, as amended by a First Amendment to Letter Agreement
dated as of March 3, 1994, a Second Amendment to Letter Agreement dated as of
January 1, 1997, and a Direct Finance Addendum to Letter Agreement dated as of
March 29, 1999 (as amended, the "Letter Agreement"); and

        WHEREAS, Aspen and FBC wish to amend the Letter Agreement as hereinafter
provided;

        NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration the receipt of which is hereby acknowledged, Aspen and
FBC hereby agree as follows:

A. Amendment. The Letter Agreement is hereby amended as follows:

1.Paragraph 1(p) is deleted in its entirety and replaced by the following:

(p) 'Software' means software products licensed by you or one of your
affiliates, including without limitation Hyprotech Company, under license
agreements with Obligors, provided that if one of your affiliates is the
licensor under the Contract, the rights of licensor to the Payments under the
Contract, and rights of enforcement with respect to such Payments, have been
assigned by the licensor to you.

2.Paragraph 1 is further amended by the addition of the new definition:

(q) 'Support' means services, such as maintenance, support, training,
installation and special applications development, which are provided to an
Obligor by you or one of your affiliates, including without limitation Hyprotech
Company, provided that if one of your affiliates is the service provider under
the Contract, the rights of the service provider to the Payments under the
Contract related to such services, and rights of enforcement with respect to
such Payments, have been assigned by the service provider to you.

3.Paragraph 3 is amended by adding the following language at its end:

This Agreement is intended by the parties as an agreement for the sale of
Payments and rights in supporting obligations and other related assets. However,
as a precaution in case it is determined that this Agreement is an agreement for
the making of a loan or loans, then as collateral security for the payment of
all sums and amounts due hereunder, you grant us a security interest in and to
the Payments due and to become due under Contracts purchased by us, due and to
become due both during the first year of the Contract and thereafter, the
Contracts, the Obligor Guaranties and other supporting obligations, all general
intangibles and accounts related to the Payments, and all proceeds of any of the
foregoing.

You hereby irrevocably authorize us at any time and from time to time to file in
any Uniform Commercial Code jurisdiction any initial financing statements and
amendments thereto that (a) describe the above collateral regardless of whether
any particular asset comprising the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of such jurisdiction as amended from
time to time and (b) contain any other information required by Part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction for the
sufficiency or filing office acceptance of any financing statement or amendment,
including whether you are an organization, the type of organization and any
organization identification number issued to you. You agree to furnish any such
information to us promptly upon request. You also ratify the authorization for
us to have filed in any Uniform Commercial Code jurisdiction any like initial
financing statements or amendments if filed prior to the date hereof. In
addition to the foregoing, you agree to deliver to

--------------------------------------------------------------------------------




us such financing statements and other documents and take such actions as we may
consider necessary in order to establish and maintain our rights under this
Agreement and valid and perfected security interests in the above collateral
free of all other liens, claims and rights of third parties.

4.Paragraph 4(a) is deleted in its entirety and replaced by the following:

You are a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware and you are qualified to do business in
each state or jurisdiction where such qualification in necessary. Your
organizational identification number with the State of Delaware is 2859683. You
are properly licensed and in compliance with fictitious name statutes in the
Commonwealth of Massachusetts and in each state where you do business. You shall
deliver to us evidence of good standing, valid existence, proper licensing and
compliance upon our reasonable written request.

5.Paragraph 4(d) is deleted in its entirety and replaced by the following:

Your financial statements included in the reports required to be filed by you
under the Securities Exchange Act of 1934, as amended (the "SEC Reports"),
complied, as of the respective dates of such reports, in all material respects
with applicable accounting requirements and the rules and regulations of the
Securities and Exchange Commission with respect thereto as in effect at the time
of filing. Such financial statements were prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved ("GAAP"), except as may be otherwise specified in
such financial statements or the notes thereto, and fairly present in all
material respects your financial position and that of your consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments and the absence of footnotes.
Since the date of the financial statements included within the SEC Reports,
except as disclosed in the SEC Reports, there has been no material adverse
change in your financial condition.

6.Paragraph 4(e) is deleted in its entirety and replaced by the following:

You have disclosed in your SEC Reports or delivered to us in writing summaries
of any material litigation or government proceedings pending against you. Other
than any liability incident to the litigation or proceedings so disclosed by
you, you have no contingent liabilities that have not been provided for or
disclosed in the financial statements referred to in paragraph 4(d).

7.Paragraph 4(f) is deleted in its entirety and replaced by the following:


Your chief executive office and principal place of business is located at Ten
Canal Park, Cambridge, MA 02141. You shall immediately report to us any change
in either your state of organization or organization number.

8.Paragraph 5(g) is deleted in its entirety and replaced by the following:

(g) At the time of our purchase of the Contract, you have informed us in writing
of all agreements, written or verbal, entered into between you (including any of
your subsidiaries) and the Obligor or any other party in connection with the
Contract and/or the Software or Support and of all agreements between you and
any of your subsidiaries relating to the right to license, relicense or
sublicense the Software covered by the Contract, and fully executed copies (all
original copies if requested by us) of all those agreements will be delivered to
us simultaneously with delivery of the Contract;

9.The word "and" at the end of Paragraph 5(q) is hereby deleted, the period at
the end of paragraph 5(r) is hereby deleted and the following new paragraphs
5(s) and 5(t) are added:

(s) The Contract is in the form attached as Exhibit A to the Third Amendment to
Letter Agreement (or in the form furnished by you from time pursuant to
paragraph 6(k)), except as specifically approved in writing by us; and

--------------------------------------------------------------------------------

(t) The Payments under the Contract that we are purchasing arise only from the
licensing of Software during a term set forth in the Contract and the provision
of Support during the first year of the term of the Contract, except as
specifically approved in writing by us.

10.Paragraph 6(a) is deleted in its entirety and replaced by the following:

(a) Furnish or make available to us all quarterly reports on Form 10-Q and all
annual reports on Form 10-K required to be filed by you with the Securities and
Exchange Commission and, from time to time, any additional financial information
as we may reasonably request;

11.The word "and" at the end of Paragraph 6(g) is hereby deleted, the period at
the end of paragraph 6(h) is hereby deleted and the following new paragraphs
6(i), 6(j) and 6(k) are added:

(i) (A) Upon our request, allow an assignment or transfer of Obligor's rights
and obligations under any Contract with respect to the Software and Support to a
third party, at no additional charge, subject only to any site, term, user
number and/or similar restrictions specified in the Contract and such third
party's agreement to be bound by the terms of the Contract that are effective
against Obligor and (B) not consent to Obligor's assignment of its rights as
licensee of the Software under any Contract without our prior written consent,
unless Obligor agrees to remain jointly and severally liable for all duties and
obligations of the licensee under such Contract;

(j) Upon our written request in the event of non-payment or breach of the
Contract by the Obligor, terminate the Obligor's license and right to use and
receive the Software financed under the Contract and cease providing any related
Support to the extent permitted under the terms of the Contract and any other
agreement relating to such Support, and take such further steps to enforce such
termination as we may reasonably request; and

(k) Furnish us with a copy of any revision to your standard form of Contract
attached as Exhibit A to the Third Amendment to Letter Agreement immediately
upon such revision becoming effective.

12.The first sentence of subparagraph 11(a) is hereby amended and restated as
follows:

In the event of an Obligor Default under any Contract purchased by us before
March 28, 2003, and upon our request in writing that you indemnify us with
respect to such Contract, you will, for Domestic Contracts, within ten (10) days
after receipt of our request, and for International Contracts, within five
(5) days after receipt of our request, pay to us an indemnity amount equal to
the Net Contract Balance of the defaulted Contract, computed as of the time of
your payment.

B. Severability.

        Any provision of this Amendment which is prohibited by or is unlawful or
unenforceable under any applicable law of any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof;
provided, however, that any such prohibition in any jurisdiction shall not
invalidate such provision in any other jurisdiction; provided, further, that
where the provisions of any such applicable law may be waived, they hereby are
waived by Aspen and FBC to the full extent permitted by applicable law to the
end and that this Amendment shall be deemed to be a valid and binding agreement
in accordance with its terms.

C. Counterparts; Exhibit.

        This Amendment may be executed in any number of counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
together shall constitute one and the same Amendment. Attached hereto as
Exhibit A are, collectively, Aspen's Software License and Service Agreement
Cover Page, version number 02/2003, Software License and Maintenance Terms and
Conditions, version number 02/2003, and Amendment to Software License Agreement,
version number 2/2003.

--------------------------------------------------------------------------------

D. Governing Law.

        This Amendment shall be construed and governed according to the laws of
(but not the choice of law rules of) the State of Illinois.

E. Binding Effect.

        This Amendment shall be binding upon and inure to the benefit of Aspen
and FBC and their respective successors and assigns. Except as hereby amended,
the Letter Agreement shall otherwise remain in full force and effect.

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment, effective as of the 28th day of March, 2003.

    ASPEN TECHNOLOGY, INC.
 
 
By:
/s/  LISA W. ZAPPALA      

--------------------------------------------------------------------------------

Title: Senior Vice President and CFO
 
 
FLEET BUSINESS CREDIT, LLC
 
 
By:
/s/  JEFFREY M. MIHALIK      

--------------------------------------------------------------------------------

Title: First Vice President

--------------------------------------------------------------------------------



QuickLinks


THIRD AMENDMENT TO LETTER AGREEMENT
